Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hofer et al. (2004/0189849).
 	Regarding claim 1, Hofer discloses an apparatus comprising: 
a reference position receiving unit (316) configured to receive end panorama reference position information input by a user (par. 45, 47 and 48); and 
a control unit (310) configured to control an imaging device to begin generating a plurality of images to be used to generate a panoramic image based on the end panorama reference position information input by the user after the reference position receiving unit receives the end panorama reference position information (par. 51).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofer et al. (2004/0189849).
 	Regarding claim 1, Hofer discloses all the features of the instant invention as set forth above except the intermediate panorama reference position information as claimed; instead, Hofer employs only the end points (par. 45).  However, Hofer implicitly teaches that the panoramic image alignment operation can be further refined by using more reference points other than the just the end points.  That is, based on the drawing of Fig. 10, one of ordinary skill in the art would have recognized that, in addition of just the end points 1006 and 1008, one or more points in between the end points 1006 and 1008, such as the midpoint 1004, can be added to further refine the alignment operation because the extra point can further improve the accuracy of the alignment connections in between two adjacent points.  This is a well-known mathematical interpolation and therefore Office Notice is taken.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ more reference points, such as the midpoint 1004, into Hofer so that the alignment accuracy could be further improved. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422